Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Bradley Shelowitz on 04/26/2022.

The application has been amended as follows:

1-59.  (Canceled)

60.  (Previously Presented) A method of grinding a particulate mineral ore material, the method comprising: 
	stirring a mixture of said particulate mineral ore material and a grinding media by a stirring device having a body, said particulate mineral ore material having a density of at least 2,000 kg/m3, and
	deflecting the mixture of said particulate mineral ore material and said grinding media from the body of said stirring device by a plurality of protective elements extending outwardly from said body and being spaced apart around said body, 
	wherein the body comprises a rotating annular grinding disc, and
	wherein the plurality of protective elements are elongated in a plane orthogonal to an axis of rotation of the rotating annular grinding disc and arranged at an angle to a direction of rotation of the rotating annular grinding disc to deflect the mixture of the particulate mineral ore material particles and grinding media and to promote contact between the particulate mineral ore material particles and grinding media, wherein the plurality of protective elements extend outwardly from the annular grinding disc in an axial direction of the annular grinding disc and radially outward of an outer circumferential edge of the annular grinding disc.

61.  (Previously Presented) A stirring device for stirring a mixture of a particulate material and a grinding media in a grinding mill, the stirring device comprising:
	a rotating annular grinding disc body,
	a plurality of protective elements that extend outwardly from said disc body and are spaced apart around said disc body to deflect the mixture of said particulate material and said grinding media from said disc body, wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3, and
	wherein the plurality of protective elements are elongated in a plane orthogonal to an axis of rotation of the disc body and arranged at an angle to a direction of rotation of said disc body to deflect the mixture of the particulate mineral ore material particles and grinding media to minimize contact of the mixture of particulate mineral ore material particles and grinding media against the disc body and to promote contact between the particulate mineral ore material particles and grinding media, wherein the plurality of protective elements extend outwardly from the disc body in an axial direction of the disc body and radially outward of an outer circumferential edge of the disc body.

62.  (Previously Presented) The stirring device of claim 61, wherein said plurality of protective elements extend at an angle to a surface of said disc body.

63.  (Canceled) 

64.  (Previously Presented) The stirring device of claim 61, wherein said disc body comprises opposed surfaces and said plurality of protective elements extend from at least one of said opposed surfaces, wherein the plurality of protective elements includes a first protective element and an adjacent, second protective element, the first and second protective elements defining a circumferential gap therebetween, and wherein at least one of the opposed surfaces spans the gap and interconnects the first and second protective elements.

65.  (Previously Presented) The stirring device of claim 61, wherein said plurality of protective elements each comprise at least one of a projection, an elongated body, a block-shaped element, a flange, a tooth, a planar element, a vane, a blade, a fin, a plate, a bar, a post, a rod, a channel-shaped element, a V-shaped element, a U-shaped element, a depression, a recess, a ramp-like element and a wedge-shaped element.

66.  (Currently Amended) The stirring device of claim 65, wherein said plurality of protective elements comprise said block-shaped element, wherein said block-shaped element is operatively coupled to said disc body so that opposed sides of said block-shaped element extend outwardly from said opposed surfaces of said disc body and/or wherein said block-shaped element comprises an outer end that extends radially outwardly from the outer circumferential edge of said disc body.  

67.  (Previously Presented) Use of the stirring device of claim 61 in a stirring device assembly. 

68.  (Previously Presented) A stirring device assembly for a grinding mill body, comprising a plurality of stirring devices of claim 61 mounted to a drive shaft for rotating said stirring devices.  
69.  (Previously Presented) Use of the stirring device assembly of claim 68 as a mill impeller in a grinding mill. 

70.  (Previously Presented) A mill body comprising a stirring device assembly, the stirring device assembly comprising a plurality of the stirring device of claim 61 mounted to a drive shaft for rotating said plurality of stirring devices.

71.  (Previously Presented) A grinding mill comprising said mill body of claim 70.   

72-76.  (Canceled) 

77.  (Currently Amended) A method of grinding a particulate material in a grinding mill of the type having a mill body and a drive shaft for rotating a plurality of annular grinding discs within said mill body, said method comprising: 
	introducing grinding media into said mill body;
	introducing said particulate material through an inlet, wherein said particulate material are mineral ore particles having a density of at least 2,000 kg/m3; and
	operating said drive shaft to rotate said annular grinding discs within said mill body, said annular grinding discs being mounted coaxially along said drive shaft;
	wherein said rotation of said annular grinding discs induces a rotating flow of a mixture of said particulate material and said grinding media within said mill body to grind said particulate material against said grinding media to produce smaller sized mineral particles,
	wherein a plurality of protective elements deflect said particulate material and said grinding media away from bodies of said annular grinding discs, 
	wherein said plurality of protective elements 
	wherein the plurality of protective elements are elongated in a plane orthogonal to an axis of rotation of the annular grinding disc and arranged at an angle to a direction of rotation of said annular grinding disc to deflect the mixture of the particulate mineral ore material particles and grinding media to minimise contact of the mixture of particulate mineral ore material particles and grinding media against the body of the annular grinding disc, wherein the plurality of protective elements extend outwardly from the body of the annular grinding disc in an axial direction of the body of the annular grinding disc and radially outward of an outer circumferential edge of the body of the annular grinding disc.

78.  (Previously Presented) The grinding mill of claim 71, wherein said grinding mill is a fine grinding mill having a power consumption of 10 to 70kWhr/t.

79.  (Previously Presented) The stirring device of claim 61, wherein the plurality of protective elements includes a first protective element and an adjacent, second protective element, the first and second protective elements defining a circumferential gap therebetween, the outer circumferential edge spanning the gap and interconnecting the first and second protective elements.


80.  (Previously Presented) A grinding element for a grinding mill, comprising:
	an annular grinding disc mountable coaxially on a rotating drive shaft within a grinding mill, said annular grinding disc having opposed radial surfaces and an outermost circumferential edge, wherein the outermost circumferential edge interconnects the opposed radial surfaces,
	a plurality of protective elements provided along the opposed radial surfaces and along the outermost circumferential edge, wherein the protective elements protrude from said opposed radial surfaces and from said outermost circumferential edge and are spaced apart from each other in a circumferential direction along said opposed radial surfaces and along said outermost circumferential edge, and wherein the protective elements are elongated in a radial plane and arranged at an angle to a direction of rotation of said annular grinding disc to deflect a mixture of particulate mineral ore material to be grinded and grinding media from the opposed radial surfaces and from the outermost circumferential edge, to thereby minimize contact of the mixture of particulate mineral ore material to be grinded and grinding media against the opposed radial surfaces and against the outermost circumferential edge and to promote contact between the particulate mineral ore material to be grinded and grinding media, the particulate mineral ore material having a density of at least 2,000 kg/m.

81.  (Previously Presented) The grinding element of claim 80, wherein each of the plurality of protective elements includes:
	a first portion extending radially along and protruding upwardly from an upper-facing radial surface of the opposed radial surfaces;  
	a second portion extending radially along and protruding downwardly from a lower-facing radial surface of the opposed radial surfaces such that the first and second portions protrude from the annular grinding disc in opposite directions; and 
	a third portion protruding radially outward from the outermost circumferential edge such that the third portion is positioned radially outward of the first and second portions.

82.  (Previously Presented) The grinding element of claim 81, wherein the third portion is directly connected to each of the first and second portions.

83.  (Previously Presented) The grinding element of claim 81, wherein a gap is defined between the third portion of a first protective element of the plurality of protective elements and the third portion of a second protective element of the plurality of protective elements that is adjacent the first protective element.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 60, neither Keeley (US 20100278957 A1) nor Wittek (EP001426584A1) disclose every single limitation as set forth, nor does the combination of Keeley and Wittek teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the plurality of protective elements extend outwardly from the annular grinding disc in an axial direction of the annular grinding disc and radially outward of an outer circumferential edge of the annular grinding disc” in combination with the other limitations of the claim. 


Regarding claim 61, neither Ranne (US6158680A) nor Edward (US3307792A) disclose every single limitation as set forth, nor does the combination of Ranne and Edward teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the plurality of protective elements extend outwardly from the disc body in an axial direction of the disc body and radially outward of an outer circumferential edge of the disc body” in combination with the other limitations of the claim. 
Claims 62, 64-71 and 78-79 are allowed because they depend from claim 61.


Regarding claim 77, neither Ranne (US6158680A) nor Edward (US3307792A) disclose every single limitation as set forth, nor does the combination of Ranne and Edward teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the plurality of protective elements extend outwardly from the body of the annular grinding disc in an axial direction of the body of the annular grinding disc and radially outward of an outer circumferential edge of the body of the annular grinding disc” in combination with the other limitations of the claim. 
Regarding claim 80, neither Ranne (US6158680A) nor Edward (US3307792A) disclose every single limitation as set forth, nor does the combination of Ranne and Edward teach single limitation of the claim. Specifically, the prior art fails to disclose “a plurality of protective elements provided along the opposed radial surfaces and along the outermost circumferential edge, wherein the protective elements protrude from said opposed radial surfaces and from said outermost circumferential edge and are spaced apart from each other in a circumferential direction along said opposed radial surfaces and along said outermost circumferential edge” in combination with the other limitations of the claim. 
Claims 81-83 are allowed because they depend from claim 61.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753